— An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Bruce Allen, J.), entered on or about November 24, 2009, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 30, 2011, it is unanimously *463ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Mazzarelli, J.P., Andrias, Moskowitz, Richter and Abdus-Salaam, JJ.